 Fill in this information to identify your case:
 Debtor 1               Sherree Anntoniette Thomas                                                                     Check if this is a modified plan, and
                              First Name            Middle Name          Last Name                                     list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 20-01332
 (If known)                                                                                                            3.1; 3.3; 3.5



District of South Carolina
Chapter 13 Plan                                                                                                                                           5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief requested
                           in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or applicable
                           Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no objection to
                           confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must
                           file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from
                           objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                           ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in a            Included                     Not Included
              partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                     Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                     Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                     Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for
the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$4,195.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                                    Case number         20-01332


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these provisions
will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has filed a timely
proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the property from the
protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment and escrow notices,
payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments
                          will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s
                          allowed claim or as otherwise ordered by the Court.

                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with        according to the applicable guidelines or procedures of
                          the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                                       Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                                     Case number       20-01332


                                     The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated
                          amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after motion or claims
                          objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the value of a secured
                          claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
                          each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any secured
                          creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required by
                          applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of               Estimated             Collateral              Value of         Amount of claims Estimated amount          Interest        Estimated
 creditor              amount of                                     collateral       senior to creditor's of secured claim      rate            monthly
                       creditor's                                                     claim                                                      payment to
                       total claim                                                                                                               creditor
                                                                                                                                                 (disbursed by the
                                                                                                                                                 trustee)




                                             HOUSEHO
                                             LD
 KIMBREL                                     GOODS-F
 LS                    $1,607.07             URNITURE                $100.00                     $0.00              $100.00         5.75%                         $5.00
                                                                                                                                                 (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

     Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
                          trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an obligation
                          secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens at the earliest
                          of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed secured claim in
                          this case.

 Name of Creditor                   Collateral                                    Estimated amount of claim Interest rate          Estimated monthly payment
                                                                                                                                   to creditor

 AUTO MONEY
 TITLE LOAN                         2012 NISSAN MAXIMA                                        $2,765.87              5.75%                                       $54.00
                                                                                                                                   (or more)

                                                                                                                                   Disbursed by:
                                                                                                                                      Trustee
                                                                                                                                      Debtor
District of South Carolina
Effective May 1, 2019                                                               Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                                      Case number    20-01332

 Name of Creditor                   Collateral                                  Estimated amount of claim Interest rate         Estimated monthly payment
                                                                                                                                to creditor

 COLUMBIA AUTO
 CENTER                             2010 FORD FOCUS                                            $3,795.01             5.75%                                     $73.00
                                                                                                                                (or more)

                                                                                                                                Disbursed by:
                                                                                                                                   Trustee
                                                                                                                                   Debtor
                                    ALL REAL AND PERSONAL
                                    PROPERTY
 IRS                                UNENCUMBERED BY LIENS                                     $17,372.42             5.75%                                 $334.00
                                                                                                                                (or more)

                                                                                                                                Disbursed by:
                                                                                                                                   Trustee
                                                                                                                                   Debtor
                                    ALL REAL AND PERSONAL
 SC DEPT OF                         PROPERTY
 REVENUE                            UNENCUMBERED BY LIENS                                      $1,971.09             5.75%                                     $38.00
                                                                                                                                (or more)

                                                                                                                                Disbursed by:
                                                                                                                                   Trustee
                                                                                                                                   Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
                          confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part
                          5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a
                          secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide
                          the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of        Estimated                    Total of all            Applicable       Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and amount of                      senior/unavoid          Exemption and    interest in property avoided (to be paid
 description of lien                         able liens              Code Section                          in 3.2 above)
 property
 securing lien




District of South Carolina
Effective May 1, 2019                                                                Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                                       Case number    20-01332

 HIGH
 SPEED
 CAPITAL

 DEBTOR
 S
 RESIDEN
 CE-7945
 BURDELL
 DRIVE,
 COLUMBI
 A, SC                                                                   54,875.00
 29209:                                                                 S.C. Code
 522(F)                                                                     Ann. §
 VOIDABL               $31,528.8                                     15-41-30(A)(1
 E                     3                      $147,523.19                      )(a)         $140,000.00               $0.00                                  100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                Non-exempt equity Estimated lien       Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and             (Debtor's equity                       lien not   avoided
 description of        debtor's              multiplied by   Code Section              less exemption)                        avoided(to
 property              property less         debtor’s                                                                         be paid in
 securing lien         senior/unavoi         proportional                                                                     3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                          confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                          terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of claim
                          may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a reasonable
                          time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

 Name of Creditor                                                                        Collateral
 COLUMBIA AUTO CENTER                                                                    2009 FORD FOCUS
 NCEP, LLC                                                                               2006 DODGE GRAND CARAVAN

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1        General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

District of South Carolina
Effective May 1, 2019                                                                 Chapter 13 Plan                                           Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                                      Case number        20-01332

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each
                           month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                           trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received
                           $        and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $         or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a pro
             rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations
                                        from property that is not property of the estate or with respect to the withholding of income that is property of the estate or
                                        property of the debtor for payment of a domestic support obligation under a judicial or administrative order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
                  The debtor proposes payment of 100% of claims.
                  The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

District of South Carolina
Effective May 1, 2019                                                             Chapter 13 Plan                                                     Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                               Case number         20-01332


5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
             and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain
              with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor
              is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended
              to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only
              if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 NOTICE: The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of
 distribution of creditor's claim regardless of proof of claim filed. If a creditor objects to a claim's treatment under the plan, the
 creditor must timely object to confirmation.

 Statement in Support of Confirmation: Debtor understands the following: (1) The obligations set forth in the plan, including
 the amount, method and timing of payments made to the Trustee or directly to creditors; (2) The consequences of any default
 under the Plan; and (3) That debtor(s) may not agree to sell or sell property, employ professionals, incur debt (including
 modification of debt), or request or agree to mortgage modification or other loss mitigation during the pendency of the case
 without the advance authorization of the Bankruptcy Court.

 8.1(a) Reservation of Rights: Confirmation of this plan does not bar a party in interest from any actions discovered from the
 documentation, or lack thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future
 claims, rights or cause of action the debtor may have, regarding any issues not specifically addressed or determined by the
 plan, against any creditor or other party in interest including, but not limited to, violations of applicable consumer protections
 codes and actions under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 8.1(b) Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:




District of South Carolina
Effective May 1, 2019                                                       Chapter 13 Plan                                                    Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor                Sherree Anntoniette Thomas                                                        Case number      20-01332

   Name of Creditor                     Description of Collateral    Current            Monthly              Estimated amount   Monthly
                                                                     installment        payment to cure      of PRE-PETITION    payment on
                                        (note if principal           payment            GAP **               ARREARAGE**        pre-petition
                                        residence; include county    (ongoing           (post-petition       (including the     arrearage
                                        tax map number and           payment            mortgage             month of filing
                                        complete street address)     amount) *          payments for         or conversion)*
                                                                                        the two (2)
                                                                                        months
                                                                                        immediately
                                                                                        following the
                                                                                        event beginning
                                                                                        conduit)



   PLANET                               7945 BURDELL                 $582.87            $20.00               $17,601.86         $294.00
   HOMELENDING                          DRIVE, COLUMBIA              Escrow for         Or more                                 Or more
                                        SC 29209,                    taxes:
                                        RICHLAND COUNTY,             X Yes
                                        TMS# (R19107-13-12)          ☐ No
                                                                     Escrow for
                                                                     insurance:
                                                                     X Yes
                                                                     ☐ No
  * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any contrary
 amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
  ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and any Notice of
 Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.
 All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
 F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of the Judge
 assigned to this case.
 Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage payments and
 any further post-petition fees and charges.


 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Sherree Anntoniette Thomas                                               X
       Sherree Anntoniette Thomas                                                          Signature of Debtor 2
       Signature of Debtor 1

       Executed on            June 23, 2020                                                Executed on

 X     /s/ JASON T. MOSS                                                            Date     June 23, 2020
       JASON T. MOSS 7240
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                              Chapter 13 Plan                                                Page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF SOUTH CAROLINA

 IN RE: Sherree Anntoniette Thomas                 CASE NO: 20-01332

                                                   CHAPTER 13



                                                   CERTIFICATE OF SERVICE

                            DEBTOR(S)



       THE UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE PROPERLY SERVED THE FOREGOING
NOTICE OF CONFIRMATION HEARING AND MODIFIED PLAN TO ALL CREDITORS VIA REGULAR
MAIL, POSTAGE PREPAID.

William K. Stephenson, Jr
Chapter 13 Trustee
Electronic service only

SEE ATTACHED LIST



DATE 06/24/20                              /s/ Kayleen McIver
                                           Moss & Associates, Attorneys, P.A.
                                           816 Elmwood Avenue
                                           Columbia, South Carolina 292




                                             -2-
Label Matrix for local noticing   ABILITY RECOVERY SERVICES                ACE CHECK CASHING
0420-3                            PO BOX 4031                              6432 TWO NOTCH ROAD, STE K
Case 20-01332-jw                  Wyoming PA 18644-0031                    Columbia SC 29223-7451
District of South Carolina
Columbia
Tue Jun 23 14:44:15 EDT 2020
ALTHEA JONES                      AMSHER COLLECTION SERVICES               ATTORNEY GENERAL OF UNITED STATES
1200 ST ANDERWS ROAD, APT 209     4524 SOUTHLAKE PARKWAY SUITE 15          950 PENNSYLVANIA AVE, NW
Columbia SC 29210-5862            Birmingham AL 35244-3271                 Washington DC 20530-0001



(p)AUTOMONEY INC                  Alliant Capital Management - HDH         Ashley Funding Services, LLC
ATTN ABIGAIL SCUDDER DUFFY        C/O WEINSTEIN & RILEY, PS                Resurgent Capital Services
450 MEETING ST                    2001 WESTERN AVE., STE 400               PO Box 10587
CHARLESTON SC 29403-5522          SEATTLE, WA 98121-3132                   Greenville, SC 29603-0587


BSI FINANCIAL SERVICE             CHRYSLER CAPITAL                         COLUMBIA AUTO CENTER
1425 GREENWAY DRIVE, STE 400      PO BOX 660335                            901 LEESBURG ROAD
Irving TX 75038-2480              Dallas TX 75266-0335                     Columbia SC 29209-2129



CRESCENT CONSTRUCTION             B. Lindsay Crawford III                  Crescent Construction, LLC
1416 BLUFF ROAD                   Crawford & Von Keller LLC                c/o J. Croom Hunter, Esq.
Columbia SC 29201-4810            PO Box 4216                              Bruner, Powell, Wall & Mullins, LLC
                                  Columbia, SC 29240-4216                  PO Box 61110
                                                                           Columbia, SC 29260-1110

DT CREDIT COMPANY                 ENHANCED RECOVERY                        FIRST FINANCIAL ASSET
PO BOX 29018                      8014 BAYBERRY RD                         3091 GOVERNERS LAKE DRIVE
Phoenix AZ 85038-9018             Jacksonville FL 32256-7412               SUITE 500
                                                                           Norcross GA 30071-1135


FRANKLIN COLLECTION               GLOBAL FINANCIAL                         GOLDENHEAR HOMECARE AND SENIOR SERVICES
2978 WEST JACKSON STREET          PO BOX 3699                              410 W LIBERTY STREET, STE 201
Tupelo MS 38801-6731              ANDERSON SC 29622-3699                   Sumter SC 29150-4865



GOOD LOANS                        HIDDEN OAK GROUP                         HIGH SPEED CAPITAL
2351 W 3RD STREET                 9859 CLINT MOORE ROAD, SUITE C-11 #217   30 BROAD STREET, 14TH FLOOR, STE 1462
Los Angeles CA 90057-1905         Boca Raton FL 33496                      New York NY 10004-2906



Jason M Hunter                    IC SYSTEMS                               INTEGRITY FINANCIAL
Riley Pope and Laney, LLC         444 HIGHWAY 96E                          4370 WEST 109TH STREET
Post Office Box 11412             Saint Paul MN 55127-2557                 Leawood KS 66211-1361
Columbia, SC 29211-1412


IRS                               (p)JEFFERSON CAPITAL SYSTEMS LLC         KIMBRELLS
PO BOX 7346                       PO BOX 7999                              7545 GARNERS FERRY ROAD
Philadelphia PA 19101-7346        SAINT CLOUD MN 56302-7999                Columbia SC 29209-2627
LEESBURG CARMART                               MARY BRISBON                                MR COOPER
PO BOX 562                                     3905 COLONY CIRCLE                          8850 CYPRESS WATERS BLVD
Elgin SC 29045-0562                            Sumter SC 29153-9349                        Coppell TX 75019-4524



Sean P. Markham                                Jason T. Moss                               NATIONSTAR MORTGAGE
Markham Law Firm, LLC                          Moss & Associates, Attorneys, P.A.          PO BOX 199111
PO Box 20074                                   816 Elmwood Avenue                          Dallas TX 75219
Charleston, SC 29413-0074                      Columbia, SC 29201-2027


NAVIENT                                        NCEP                                        NCEP
PO BOX 9640                                    PO BOX 165028                               PO BOX 4138
Wilkes Barre PA 18773-9640                     Irving TX 75016-5028                        Houston TX 77210-4138



NCEP, LLC by AIS Portfolio Services, LP as a   NCEP, LLC, c/o AIS Portfolio Services, LP   NCO FINANCIAL
P.O. Box 4138                                  4515 N Santa Fe Ave. Dept. APS              PO BOX 15273
Houston, TX 77210-4138                         Oklahoma City, OK 73118-7901                Wilmington DE 19850-5273



NEW WORLD MEDIA                                Navient CFC                                 Navient Solutions, LLC on behalf of
1269 NORTHWOOD DALE ROAD                       c/o Navient Solutions, LLC                  Ascendium Education Solutions, Inc.
Wood Dale IL 60191-1160                        PO BOX 9640                                 PO BOX 8961
                                               Wilkes-Barre, PA 18773-9640                 Madison, WI 53708-8961


ONTARIO COUNTY CLERK OF COURT                  PLANET HOME LENDING                         PRECILLA CHAVOUS
20 ONTARIO STREET                              321 RESEARCH PARKWAY                        80 LOMAN ROAD
Canandaigua NY 14424-1802                      Meriden CT 06450-8301                       Sumter SC 29150-9548



PROVIDENCE HOSPITAL                            RECEIVABLE SOLUTIONS                        RECEIVABLE SOLUTIONS
PMB 356                                        1325 GARNERS LN                             PO BOX 21808
10120 TWO NOTCH RD, STE 2                      STE C                                       Columbia SC 29221-1808
Columbia SC 29223-4385                         Columbia SC 29210-8327


RICHLAND COUNTY CLERK OF COURT                 RICHLAND COUNTY EMS                         RICHLAND COUNTY TREASURER
1701 MAIN STREET, #205                         5005 SUNSET BLVD                            PO BOX 11947
Columbia SC 29201-2819                         Lexington SC 29072-9154                     Columbia SC 29211-1947



ROGERS TOWNSEND & THOMAS                       SALLIE MAE                                  SALLIE MAE
PO BOX 100200                                  220 LASLEY AVENUE                           PO BOX 9500
Columbia SC 29202-3200                         Wilkes Barre PA 18706-1496                  Wilkes Barre PA 18773-9500



SANTANDER CONSUMER USA                         SC DEPT OF MOTOR VEHICLES                   SC DEPT OF REVENUE
PO BOX 165255                                  PO BOX 1498                                 PO BOX 12265
Atlanta GA 30348                               Columbia SC 29216-1498                      Columbia SC 29211-2265
(p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE         SOCIAL SECURITY ADMINISTRATION                       SOCIAL SECURITY ADMINISTRATION
PO BOX 8597                                          SOUTHEASTERN PROGRAM SERVICE CENTER                  STROM THURMOND FEDERAL BLDG
COLUMBIA SC 29202-8597                               1200 8TH AVENUE NORTH                                1835 ASSEMBLY STREET
                                                     Birmingham AL 35285-0003                             Columbia SC 29201-2461


STATE FARM                                           SUMTER COUNTY CLERK OF COURT                         SUMTER COUNTY TREASURER
3 STATE FARM PLAZA                                   141 NORTH MAIN STREET                                PO BOX 1775
Bloomington IL 61791-0002                            Sumter SC 29150-4965                                 Sumter SC 29151-1775



SUPERIOR CAPITAL FUND                                William K. Stephenson Jr.                            Sherree Anntoniette Thomas
500 GRISWOLD STREET, STE 2320                        PO Box 8477                                          7945 Burdell Drive
Detroit MI 48226-4486                                Columbia, SC 29202-8477                              Columbia, SC 29209-4701



US Trustee’s Office                                  (p)ASCENDIUM EDUCATION SOLUTIONS INC                 US ATTORNEY’S OFFICE
Strom Thurmond Federal Building                      2501 INTERNATIONAL LANE                              ATTN DOUG BARNETT
1835 Assembly Street                                 MADISON WI 53704-3180                                1441 MAIN ST STE 500
Suite 953                                                                                                 Columbia SC 29201-2862
Columbia, SC 29201-2448

VADIM SEREBRO, ESQ                                   VERIZON WIRELESS                                     VIRGINIA WHITE
55 BROADWAY, 3RD FLOOR                               PO BOX 650051                                        3703 ROCKBRIDGE ROAD
New York NY 10006-3757                               DALLAS TX 75265-0051                                 Columbia SC 29206-3309



Verizon                                              Theodore Von Keller                                  WELLS FARGO
by American InfoSource as agent                      Crawford and Von Keller                              6700 GARNERS FERRY ROAD
PO Box 4457                                          PO Box 4216                                          Columbia SC 29209-1607
Houston, TX 77210-4457                               Columbia, SC 29240-4216


WELLS FARGO                                          WOODFOREST BANK                                      Wilmington Savings Fund Society, FSB d/b/a C
PO BOX 63491                                         7520 GARNERS FERRY ROAD                              C/O Planet Home Lending, LLC
San Francisco CA 94163-0001                          Columbia SC 29209-2628                               321 Research Parkway, Suite 303
                                                                                                          Meriden, CT 06450-8342


ZIP CAPITAL
6 EXECUTIVE PARK, STE 100
Irvine CA 92614




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AUTO MONEY TITLE LOAN                                (d)AutoMoney, Inc.                                   JEFFERSON CAPITAL SYSTEMS
7349 GARNERS FERRY                                   450 Meeting St.                                      PO BOX 7999
Columbia SC 29209                                    Charleston, SC 29403                                 Saint Cloud MN 56302
SC EMPLOYMENT AND WORKFORCE                          UNITED STUDENT AID FUNDS
ATTN: BPC COLLECTIONS, RM 130                        PO BOX 8961
PO BOX 2644                                          Madison WI 53708
Columbia SC 29202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Santander Consumer USA Inc. d/b/a Chrysler        (d)William K. Stephenson Jr.                         (u)Wilmington Savings Fund Society, FSB d/b/a
                                                     PO Box 8477
                                                     Columbia, SC 29202-8477



End of Label Matrix
Mailable recipients    81
Bypassed recipients     3
Total                  84
